REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SB-2 Amendment No. 1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Kelyniam Global, Inc. (Name of small business issuer in its charter) 8711 Primary Standard Industrial Classification Code Number Nevada 20-4130012 (State or other jurisdiction ofincorporation or organization) (I.R.S. employer identification number) 1100 North University Avenue James Ketner Suite 135 President and Chief Executive Officer Little Rock, Arkansas 72207 Kelyniam Global, Inc. Office: 800-280-8192 1100 N. University Avenue Fax: 501-641-2000 Suite 135 (Address and telephone number of principal executive offices) Little Rock, AR72207 (800) 280-8192 With a copy to: Fax: 501-641-2000 Michael Stolzar, Esq (Name, address and telephone number of agent for service) Karlen & Stolzar, LLP 1 North Broadway, Suite 800 White Plains, New York 10601 72207 Office: (914) 949-4600 (Zip code) Issuer's telephone number: 1-800-280-8192 or 1-501-553-9198, FAX 1-501-641-2000 SEC File Number: 333-148778 Approximate date of commencement of proposed sale to the public: From time to time after this Registration Statement becomes effective. If any of the Securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended, check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act of 1933 registration number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act of 1933 registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per unit (1) Proposed maximum aggregate offering price Amount of registration fee(2) Common Stock 601,300 $ .65 $ 390,845 $ 15.36 (1) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457. (2)Previously Paid The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to Section 8(a) may determine. 1 The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED
